O PS 8
(3/15)                                                                                                       FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                              UNITED STATES DISTRICT COURT
                                                                                                    Feb 12, 2019
                                                             for                                        SEAN F. MCAVOY, CLERK

                                            Eastern District of Washington


U.S.A. vs.                  Weikert Jr., Frederick                       Docket No.           2:17CR00128-RMP-10


                                 Petition for Action on Conditions of Pretrial Release

COMES NOW Erik Carlson, U.S. Probation Officer, presenting an official report upon the conduct of defendant Frederick
Weikert Jr., who was placed under a pretrial diversion agreement for a period of 24 months by the Honorable Rosanna
Malouf Peterson, U.S. District Judge, sitting in the Court at Spokane, Washington, on the December 17, 2017.

On December 6, 2018, Frederick Weikert Jr., appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge,
in Spokane, Washington, after a petition was submitted to the Court alleging Mr. Weikert had been arrested for possession
of a controlled substance. The Court released Mr. Weikert under the following modified conditions of pretrial diversion:

Condition #1: Defendant shall not commit another federal, state or local crime.

Condition #7: Defendant shall abstain from the possession, use, and distribution of a narcotic drug or other controlled
substances, as defined in section 102 of the Controlled Substances Act (21 U.S.C. 802), without a prescription by a
licensed medical practitioner. Defendant shall not possess or use marijuana in any amount, regardless of whether he has
a prescription by a licensed medical practitioner.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #2: Frederick Weikert Jr., is alleged to have been arrested for allegedly violating a temporary protection order
on February 2, 2019.

On January 2, 2018, the undersigned officer reviewed the conditions of the pretrial diversion agreement with Mr. Weikert.
He acknowledged an understanding of his conditions, which included a condition that he not violate any laws.

On December 6, 2018, Mr. Weikert appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge, for a
pretrial diversion violation hearing. The Court modified the conditions of Mr. Weikert’s pretrial diversion agreement, which
included condition number 1.

On January 25, 2019, the undersigned officer reviewed the modified conditions of the pretrial diversion agreement. Mr.
Weikert demonstrated an understanding of the conditions, which included condition number 1.

The following information was gathered from Spokane County Sheriff’s Office (SCSO) report number 2019-10015479.

On February 2, 2019, at 8:43 p.m., deputies with the Spokane County Sheriff’s Office responded to Mr. Weikert’s residence
on a suicidal call. Dispatch advised Mr. Weikert called the crisis help line stating he was suicidal and had cut himself.

While en route to the residence, a responding deputy confirmed Mr. Weikert was listed as the respondent on a recent
domestic violence no contact order. The petitioner was LaDonna F. Taylor. Dispatch sent a copy of the no contact order
number 19-2573, which was signed by a judge on January 20, 2019. Mr. Weikert had also signed the order acknowledging
its receipt.

Upon arrival, Mr. Weikert and Ms. Taylor were inside a trailer. Mr. Weikert and Ms. Taylor exited the trailer and deputies
interviewed them.
   Re: Weikert Jr., Frederick
   February 12, 2019
   Page 2
Ms. Taylor advised Mr. Weikert arrived at the trailer 2 days earlier. She reportedly stated Mr. Weikert’s residence had been
destroyed by fire and he had no where to live.

Earlier on February 2, 2019, Ms. Taylor indicated Mr. Weikert became depressed about his house being destroyed and made
suicidal statements. He reportedly obtained a knife and placed it to his throat, but Ms. Taylor took the knife and hid it in
the trailer.

Ms. Taylor stated Mr. Weikert did not threaten her in anyway with the knife, nor did he assault her.

Another deputy interviewed Mr. Weikert. No weapons were found on his person. Mr. Weikert showed the deputy some
scratches on his neck that appeared to be superficial fingernail scratches rather than knife cuts. He did not appear to need
medical attention. Mr. Weikert told the deputy he was feeling suicidal in part because it was his son’s birthday and he was
not allowed to see him.

Once it was determined he was not in need of emergent medical attention, the deputy read Mr. Weikert his Constitutional
Rights and questioned him about possibly violating a no contact order. He agreed to speak to the deputy without an attorney
present.

When asked if he was aware of the no contact order between he and Ms. Taylor, Mr. Weikert responded, “oh shoot...I must
have forgot.” He indicated Ms. Taylor had been with him at the trailer to care for him as he was feeling suicidal. He
reported she arrived at the trailer on or about January 25, 2019. He further stated his federal probation officer (the
undersigned) had been at the trailer on February 1, 2019. He told the deputy that he had been completely honest with the
undersigned officer about the no contact order, which contradicted his statement about forgetting about the order earlier.

Subsequently, Mr. Weikert was taken into custody for violating a temporary no contact order.

Mr. Weikert has been formally charged in Spokane County District Court, case number 9Z0114497, with violation of a
temporary restraining order. Available records indicate Mr. Weikert is scheduled to appear in Spokane County District
Court for an arraignment in this matter on February 12, 2019.

Violation #3: Frederick Weikert Jr., is alleged to admitted to ingesting methamphetamine sporadically while under his
pretrial diversion agreement on January 25, 2019.

On December 6, 2018, Mr. Weikert appeared before the Honorable Rosanna Malouf Peterson, U.S. District Judge, for a
pretrial diversion violation hearing. The Court modified the conditions of Mr. Weikert’s pretrial diversion agreement, which
included condition number 7.

On January 25, 2019, the undersigned officer reviewed the modified conditions of the pretrial diversion agreement. Mr.
Weikert demonstrated an understanding of the conditions, which included condition number 1.

On January 25, 2019, Mr. Weikert reported to the U.S. Probation Office and met with the undersigned officer. During this
meeting, Mr. Weikert admitted to using methamphetamine sporadically while under his pretrial diversion agreement. His
last reported use of methamphetamine at that time was approximately 2 weeks earlier. Mr. Weikert signed a substance abuse
admission form acknowledging his use of methamphetamine.
  Re: Weikert Jr., Frederick
  February 12, 2019
  Page 3

       PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION
                           PREVIOUSLY REPORTED TO THE COURT
                                                                     I declare under the penalty of perjury
                                                                     that the foregoing is true and correct.
                                                                     Executed on:       February 12, 2019
                                                           by        s/Erik Carlson
                                                                     Erik Carlson
                                                                     U.S. Probation Officer


THE COURT ORDERS

[ ]     No Action
[ ]     The Issuance of a Warrant
[ ]     The Issuance of a Summons
[ X]    The incorporation of the violation(s) contained in this
        petition with the other violations pending before the
        Court.
[ ]     Defendant to appear before the Judge assigned to the case.
[ ]     Defendant to appear before the Magistrate Judge.
[ ]     Other


                                                                       Signature of Judicial Officer

                                                                                          2/12/2019
                                                                       Date
